      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 1 of 18



 1                                                                         Hon. Marsha Pechman

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON

 8    MARK HOFFMAN, on behalf of himself
      and all others similarly situated,              CASE NO. 3:19-cv-05960-RBL
 9                                       Plaintiff,
                                                      DEFENDANT HEARING HELP
10                                                    EXPRESS, INC.’S OPPOSITION
                                 v.
                                                      TO PLAINTIFF’S MOTION TO
11
                                                      AMEND THE COMPLAINT
      HEARING HELP EXPRESS, INC.,
12    TRIANGULAR MEDIA CORP.,
13    LEADCREATIONS.COM, LLC and                      ORAL ARGUMENT REQUESTED
      LEWIS LURIE,
14

15                                      Defendants.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                              1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                                       Seattle, Washington 98154-1000
                                                                           (206) 386-7353
     113461.00602/124186483v.5
       Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 2 of 18



 1                                                     TABLE OF CONTENTS

 2                                                                                                                                      Page

 3   I. INTRODUCTION .................................................................................................................... 1

 4   II. STATEMENT OF FACTS ...................................................................................................... 2

 5            A. Summary of Allegations. .............................................................................................. 2

 6            B. Amendments to Plaintiff’s Complaint. ......................................................................... 3

 7            C. Summary of Discovery. ................................................................................................ 3

 8   III. AUTHORITY AND ARGUMENT ....................................................................................... 3

 9            A. The Proposed Amendment Is Futile Because Plaintiff Has Not And Cannot
                     Establish IntriCon Had The Requisite Control Over HHE’s Telemarketing. ....... 4
10
              B. Plaintiff Is Engaging In Bad Faith. ............................................................................. 10
11
              C. The Proposed Amendment Would Cause Undue Prejudice. ...................................... 12
12
     IV. CONCLUSION .................................................................................................................... 12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                      VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                                                 1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                                          i                               Seattle, Washington 98154-1000
                                                                                                              (206) 386-7353
     113461.00602/124186483v.5
       Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 3 of 18



 1
                                                     TABLE OF AUTHORITIES
 2
                                                                                                                                         Page(s)
 3
     Cases
 4
     Anderson v. Domino’s Pizza Inc.,
 5
        2012 WL 1684620 (W.D. Wash. May 15, 2012) ........................................................................5
 6
     Ascon Properties, Inc. v. Mobil Oil Co.,
 7      866 F.2d 1149 (9th Cir. 1989).....................................................................................................3

 8   Bowoto v. Chevron Texaco Corp.,
        312 F. Supp. 2d 1229 (N.D. Cal. 2004) ....................................................................................11
 9
     Calvert v. Huckins,
10
        875 F. Supp. 674 (E.D. Cal. 1995) ............................................................................................11
11
     In re Circuit Breaker Litig.,
12       175 F.R.D. 547 (C.D. Cal. 1997) ..............................................................................................10

13   DCD Programs, Ltd. v. Leighton,
       833 F.2d 183 (9th Cir. 1987)...................................................................................................3, 6
14
     E.&J. Gallo Winery v. EnCana Energy Servs., Inc.,
15      2008 WL 2220396 (E.D. Cal. May 27, 2008)...........................................................................11
16
     Gomez v. Campbell-Ewald Co.,
17     768 F.3d 871 (9th Cir. 2014).......................................................................................................4

18   In re Jiffy Lube Int’l, Inc., Text Spam Litig.,
         847 F. Supp. 2d 1253 (S.D. Cal. 2012) .....................................................................................10
19
     Jurimex Kommerz Transit G.M.B.H. v. Case Corp.,
20       2007 WL 2153278 (3d Cir. July 27, 2007) ...............................................................................11
21   Kern v. VIP Travel Servs.,
22      2017 WL 1905868 (W.D. Mich. May 10, 2017) ........................................................................6

23   Magness v. Walled Lake Credit Bureau,
       LLC, 2014 WL 12610218 (E.D. Pa. Jan. 31, 2014)..................................................................12
24
     Mir v. Fosburg,
25      646 F.2d 342 (9th Cir. 1980).......................................................................................................3
26   Portfolio Recovery Assocs., LLC, Tel. Consumer Prot. Act, 2014 WL 223557 (S.D.
        Cal. Jan. 8, 2014) ......................................................................................................................10
27

28
                                                                                                         VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                                                    1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                                           ii                                Seattle, Washington 98154-1000
                                                                                                                 (206) 386-7353
     113461.00602/124186483v.5
       Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 4 of 18



 1   Sanderina, LLC v. Great Am. Ins. Co.,
        2018 WL 4355219 (D. Nev. Aug. 27, 2018) ..............................................................................4
 2
     Sivilli v. Wright Med. Tech., Inc.,
 3       2019 WL 2579794 (S.D. Cal. June 24, 2019) ...........................................................................11
 4
     Thomas v. Taco Bell Corp.,
 5      879 F. Supp. 2d 1079 (C.D. Cal. 2012).........................................................................4, 5, 8, 11

 6   U.S. v. Bestfoods,
        524 U.S. 51 (1998) ....................................................................................................................11
 7
     Wilson v. PL Phase One Operations L.P,
 8      422 F. Supp. 3d 971 (D. Md. 2019) ..........................................................................................10
 9
     Statutes
10
     47 U.S.C. § 227, et seq. .................................................................................................................2, 3
11
     Other Authorities
12
     FED. R. CIV. P. 15(a)..........................................................................................................................3
13
     Rule 12(b)(6) .....................................................................................................................................4
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                             VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                                                        1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                                              iii                                Seattle, Washington 98154-1000
                                                                                                                     (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 5 of 18



 1                                          I.   INTRODUCTION

 2           Defendant Hearing Help Express, Inc. (“HHE”) files this Opposition to Plaintiff Mark

 3   Hoffman’s (“Plaintiff”) Motion to Amend the Complaint (the “Motion”). [Dkt. 95]. At its core,

 4   this dispute involves allegations that HHE (and/or third parties acting on HHE’s behalf) placed

 5   unsolicited, automated phone calls to Plaintiff in violation of the Telephone Consumer Protection

 6   Act (“TCPA”). After initially filing suit against HHE alone, Plaintiff has subsequently named: (1)

 7   Triangular Media Corp. (“Triangular”), a lead generation vendor who sold Plaintiff’s information

 8   to HHE; (2) Triangular’s alleged owner, Lewis Lurie; and (3) an entity allegedly related to

 9   Triangular called Leadcreations.Com, LLC (“LeadCreations”). And despite these serial request(s)

10   for leave to amend, HHE did not oppose the amendments. But Plaintiff’s instant request for leave

11   is simply a bridge too far; it must be denied.

12           Seemingly displeased with the size and financial resources of the current defendants HHE

13   as well as Triangular/LeadCreations, Plaintiff now turns his attention “upstream” in a thinly-

14   veiled attempt to ensnare HHE’s larger, passive parent company. The problem is these passive

15   parent entities—i.e., IntriCon, Inc. and IntriCon Corporation (collectively, “IntriCon”)—had

16   absolutely nothing to do with the circumstances leading to this dispute. Despite this lack of proof,

17   Plaintiff contends IntriCon—a publicly traded company with many subsidiaries in its portfolio—

18   is somehow “vicariously liable” for HHE’s purported TCPA violations for placing calls to

19   Plaintiff without his consent. As shown, such allegations are baseless and unfounded. Leave to

20   amend is subject to important limitations—including when the proposed amendment is futile, the

21   movant acts in bad faith, and/or it would be unduly prejudicial. All three apply here.

22           First, for IntriCon to be vicariously liable, Plaintiff must demonstrate IntriCon had control

23   over the manner and means of HHE’s calling practices. Plaintiff has not done so. And for

24   purposes more relevant to the Motion, the idea of vicarious liability is not supported by any fact

25   discovered in discovery, much less any fact that can make this proposition more probable. Thus,

26   such allegation cannot be supported in good faith in a Complaint. As support, Plaintiff cites

27   incomplete deposition testimony, a single document produced in discovery, and one Securities

28   and Exchange Commission (“SEC”) filing. By choosing only specific excerpts and
                                                                            VAN KAMPEN & CROWE PLLC
      DEFENDANT’S OPPOSITION TO MOTION                                     1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP            1                                   Seattle, Washington 98154-1000
                                                                                    (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 6 of 18



 1   mischaracterizing the contents of a singular produced document, Plaintiff has misrepresented

 2   what discovery has revealed. In reality, there is no evidence IntriCon had any control, much less

 3   day-to-day control over HHE’s telemarketing efforts. HHE is an independent company with its

 4   own officers, managers, and financials. The public parent that purchased HHE out of bankruptcy

 5   has no unique involvement and Plaintiff has not shown any. Thus, any amendment is futile.

 6            Second, Plaintiff’s amendment is sought in bad faith. This proposed amendment is little

 7   more than a blatant attempt to sue a deeper pocket, in an extortionist-like manner. Indeed,

 8   Plaintiff’s counsel has been asking Intricon to “kick in” for any settlement on behalf of HHE,

 9   since the inception of this matter. Plaintiff’s bad faith conduct extends to his misrepresentation of

10   the factual record, as well as his willful ignorance of the structure of parent/subsidiary entities and

11   the required financial documents that must be filed by such publicly-traded companies.

12           Third, the proposed amendment will result in undue prejudice because significant

13   discovery has been conducted in the last year, including seven depositions. IntriCon was not at

14   these depositions and was thus unable to defend itself against baseless vicarious liability theories.

15           Plaintiff’s lack of good faith evidence—coupled with his misrepresentations to the Court

16   regarding what the discovery shows (or suggests)—should not be rewarded with leave to amend

17   his Complaint to add yet another defendant. The Motion should be denied.

18                                    II.    STATEMENT OF FACTS

19           A.      Summary of Allegations.

20           On October 9, 2019, Plaintiff filed his Complaint as a putative class action, which arises

21   from allegations that HHE violated the TCPA, 47 U.S.C. § 227, et seq. [Dkt. 1]. Plaintiff

22   contends HHE: (1) placed non-emergency telephone calls using an automatic telephone dialing

23   system (“ATDS”) or an artificial/prerecorded voice to his cellular telephone in violation of the

24   TCPA; and (2) placed more than one phone solicitation call within a 12-month period to his

25   cellular telephone number that has been on the Do Not Call (“DNC”) registry for at least 31 days

26   in violation the TCPA. Plaintiff’s proposed class in the operative complaint consists of four total

27   subclasses: two subclasses as to HHE (i.e., ATDS class and DNC class); and the same two

28   subclasses as to Triangular, Lewis Lurie, and LeadCreations. [Dkt. 72, ¶ 43].
                                                                              VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                         1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                          2                       Seattle, Washington 98154-1000
                                                                                      (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 7 of 18



 1           B.      Amendments to Plaintiff’s Complaint.

 2           Six months after filing the initial pleading, on June 5, 2020, Plaintiff filed his First

 3   Amended Complaint adding Triangular and Lewis Lurie as Defendants. [Dkt. 36]. By way of an

 4   unopposed motion which was granted, Plaintiff filed his Second Amended Complaint on

 5   September 11, 2020 adding defendant LeadCreations. [Dkt. Nos. 63 and 72.]

 6           C.      Summary of Discovery.

 7           Plaintiff first served written discovery against HHE in January of 2020. See Declaration of

 8   Jeffrey Rosenthal filed concurrently (“Rosenthal Dec.”), ¶ 2. HHE served written discovery

 9   responses, supplemental discovery responses, and over 19,000 pages of documents. Id. Plaintiff

10   recently served a second set of documents requests to HHE, to which HHE has responded. Id.

11   Discovery continued with HHE serving written discovery in July of 2020 and several depositions

12   taking place. Id. at ¶ 3. On July 30, 2020, Plaintiff took the corporate deposition of HHE, in

13   which two individuals testified. Id. Plaintiff also deposed three former HHE employees on August

14   26, 2020, August 28, 2020, and September 23, 2020. Id. at ¶ 3. Next, HHE deposed Plaintiff on

15   November 4, 2020 and Plaintiff, in turn, deposed Defendant Lewis Lurie on November 19, 2020.

16   Id. at ¶ ¶ 5-6. Plaintiff has also served two third-party subpoenas, one to IntriCon. Id. at ¶ 7.

17   IntriCon produced 85 pages of documents in response thereto. Id.

18                               III.    AUTHORITY AND ARGUMENT

19           Under Federal Rule 15(a), a party may amend a pleading only with the opposing’s party’s

20   written consent or leave from court. FED. R. CIV. P. 15(a). Leave should be granted only when

21   justice so requires. Id. In fact, the liberality in granting leave is subject to several limitations. For

22   instance, leave should not be granted “where the amendment of the complaint would cause the

23   opposing party undue prejudice, is sought in bad faith, constitutes an exercise in futility, or

24   creates undue delay.” Ascon Properties, Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.

25   1989) (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987). Courts have

26   broad discretion to deny leave where a plaintiff has previously amended the complaint. Id. (citing

27   DCD Programs, 833 F.2d at 186 n.3; Mir v. Fosburg, 646 F.2d 342, 347 (9th Cir. 1980)).

28
                                                                               VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                          1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                           3                       Seattle, Washington 98154-1000
                                                                                       (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 8 of 18



 1           A.      The Proposed Amendment Is Futile Because Plaintiff Has Not And Cannot
                     Establish IntriCon Had The Requisite Control Over HHE’s Telemarketing.
 2

 3           A court may deny leave to amend if the amendment is futile. A proposed amendment is

 4   futile if it does not state sufficient facts and could not withstand a Rule 12(b)(6) motion for failure

 5   to state a claim. Sanderina, LLC v. Great Am. Ins. Co., 2018 WL 4355219, at *1 (D. Nev. Aug.

 6   27, 2018). Here, Plaintiff contends that HHE is the agent of IntriCon and that when a general

 7   agency relationship is established, one party can be vicariously liable for another’s TCPA

 8   violation. Mot., 5:17-21. And while this may be a correct statement, the cases Plaintiff cites either

 9   offer no support or, at times, are contrary to his position.

10           For instance, Gomez v. Campbell-Ewald Co., 768 F.3d 871 (9th Cir. 2014), involved a

11   company hiring a third-party vendor to send unsolicited text messages on behalf of another

12   company. Id. at 873. It did not involve a parent company being liable for the actions of a

13   subsidiary. The case does, however, state “a defendant may be held vicariously liable for TCPA

14   violations where the plaintiff establishes an agency relationship, as defined by federal common

15   law, between the defendant and a third-party caller.” Id. at 879 (emphasis added). Gomez is thus

16   distinguishable whereby here, Plaintiff tries to attach agency liability to a passive parent entity—

17   not a defendant who hired a third-party caller. Rather, to impose vicarious TCPA liability on a

18   parent, Plaintiff must show IntriCon “controlled the manner and means” by which HHE made the

19   illegal calls. This “manner and means” standard comes from Thomas v. Taco Bell Corp., 879 F.

20   Supp. 2d 1079, 1081 (C.D. Cal. 2012),—on which Plaintiff relies. But Thomas—which refused to

21   impose vicarious liability on a passive parent—supports HHE.

22           In Thomas, plaintiff asserted TCPA violations against Taco Bell Corp. for a marketing

23   campaign conducted by a local Taco Bell advertising company. Id. at 1081. And even though the

24   plaintiff argued Taco Bell Corp. approved and released funds for the texting campaign, the court

25   held the parent franchisor was not liable for the franchisee’s and third-party advertiser’s actions

26   as this was insufficient evidence of “control” over the “manner and means” of sending the texts.

27   Id. at 1085. The court also rejected plaintiff’s “purse-strings” theory based on the entities being

28   unable to employ the campaign without Taco Bell Corp.’s approval and funding. And the court

                                                                              VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                         1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                          4                       Seattle, Washington 98154-1000
                                                                                      (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 9 of 18



 1   further held there was no evidence: (a) the advertising company (and the additional downstream

 2   third-party vendors it hired) had acted as an agent of Taco Bell Corp.; (b) that Taco Bell Corp.

 3   had the right to control them; or (c) that Taco Bell Corp. controlled the manner and means of the

 4   actual text campaign the entities conducted. Id. at 1084-85. The court also rejected the contention

 5   that an agency relationship is created merely by owning most of another corporation’s stock. Id.

 6   at 1086. Nor did an email chain with Taco Bell Corp.’s advertising compliance analyst about the

 7   texting campaign establish Taco Bell Corp. directed and supervised the creation/sending of the

 8   texts for the franchisee. Id. Simply put, the Ninth Circuit in Thomas recognized that simply

 9   because a parent company had knowledge, approved, and/or provided the funds for a given

10   marketing campaign, that fact alone falls short of establishing vicarious liability. Id. at 1086.

11           Here, as in Thomas, Plaintiff has similarly failed to make a prima facie showing of

12   IntriCon’s control or knowledge of the “manner and means” of HHE’s outbound calls to Plaintiff

13   or the proposed class members, much less that Intricon knew HHE was hiring third party lead

14   providers. Plaintiff’s conclusory claims that IntriCon had the “ability to control the operations of

15   HHE,” and that “[IntriCon] bears the largest risk and reward of its financial results,” are

16   insufficient to impose liability on IntriCon. Exh. B to Mot. ¶ 49. Anderson v. Domino's Pizza

17   Inc., 2012 WL 1684620, at *4 (W.D. Wash. May 15, 2012) (TCPA case finding the following

18   was insufficient for a finding of vicarious liability on a franchising entity: parent company

19   requiring software to be used that could produce a list of customers for automatic dialing;

20   requiring franchisees to participate in marketing campaigns; and the fact that it franchising

21   company benefited from calls). Even less is alleged here. In fact, Paragraphs 43-49 in the

22   proposed Third Amended Complaint are the only allegations that even addresses IntriCon’s

23   purported control over HHE and they have nothing specific to do with HHE’s telemarketing to

24   Plaintiff or the other proposed class members. In support of IntriCon’s alleged control, Plaintiff

25   mischaracterizes and quotes an irrelevant statement from a 2017 filing IntriCon made with the

26   SEC. The actual portions quoted are: “IntriCon intends to focus more capital and resources in

27   marketing and sales to expand its reach into the emerging value based hearing healthcare market”

28   and “[a]s a result of the investment in Hearing Help Express in 2016, the Company began
                                                                             VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                        1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                          5                      Seattle, Washington 98154-1000
                                                                                     (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 10 of 18



 1   marketing and selling hearing aid devices directly to consumers through direct mail advertising,

 2   internet and a call center.”

 3           First, HHE did not even use outbound calling until the end of 2017 or early 2018

 4   (Declaration of Adrienne D. McEntee filed with Motion as Dkt. 96 (“McEntee Dec.”) at Exh. 2,

 5   27:2-5)—so a statement from 2017 has no bearing on this case. The SEC filing mentions “call

 6   center”, but this term is generic and does not address IntriCon’s control over telemarketing calls

 7   or HHE’s use of an ATDS. Second, “IntriCon” is defined as including all of its subsidiaries so

 8   this single statement is not solely attributable to IntriCon and Plaintiff has not shown that it is.

 9           Plaintiff then uses this same statement from the SEC filing to allege “[d]espite IntriCon’s

10   ability to control Hearing Help’s operations, and its manifestation of that control as described

11   above, IntriCon did nothing to ensure that the telemarketing calls designed to benefit IntriCon’s

12   bottom line complied with telemarketing laws.” Exh. B to Mot. ¶ 50. Plaintiff’s broad-sweeping,

13   conclusory allegations as to what Intricon should have done are insufficient to uphold allegations

14   against IntriCon in the proposed amendment. Kern v. VIP Travel Servs., 2017 WL 1905868, at *8

15   (W.D. Mich. May 10, 2017) (TCPA case denying leave to amend to add a parent entity, finding

16   conclusory allegations of a parent recklessly disregarding a risk of TCPA violations is

17   insufficient, and sufficient knowledge of unlawful calls leading a reasonable person to investigate

18   must be alleged). This is especially true given that this is not an initial pleading, but rather, the

19   third amendment. Plaintiff has had the benefit of almost a year of discovery, including written

20   discovery, several depositions, and a document subpoena to IntriCon. Even after all of the

21   discovery, this is the best evidence Plaintiff has strewn together, yet it is still insufficient to attach

22   liability to IntriCon. The Court may look at whether a plaintiff previously amended his complaint

23   in deciding whether to grant leave and it is clear, leave to amend should not be granted here.

24   Leighton, supra, 833 F.2d at 186-87 & n. 3.

25           Plaintiff’s remaining “evidence” consists of cherry-picked portions of deposition

26   testimony and one four-page confidential document produced by IntriCon in response to a

27   subpoena. As shown, neither this testimony nor the document suggests IntriCon had knowledge

28   or control over the “tactics” or “operation” of HHE’s telemarketing practices. Each of Plaintiff’s
                                                                                VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                           1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                           6                        Seattle, Washington 98154-1000
                                                                                        (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 11 of 18



 1   six supporting examples of alleged control are addressed below. Whether viewed individually or

 2   collectively, such evidence is insufficient.

 3           (1) Plaintiff claims HHE’s former CEO, Mr. James Houlihan, reported directly to
                 IntriCon’s CEO, and that Mr. Houlihan testified IntriCon had the right to “manage”
 4               HHE’s operations. Mot., 2:25-26 and 6:6-7.
 5           General testimony about reporting to the parent company and/or the parent’s ability to

 6   manage an independent subsidiary’s operations do not rise to a prima facie showing of probable

 7   facts supportive of vicarious liability under the TCPA. What is more, Plaintiff purposely omitted

 8   other portions of Mr. Houlihan’s transcript clearly establishing IntriCon did not control the

 9   manner and means of the telemarketing efforts. In this regard, on redirect Mr. Houlihan was

10   specifically asked by his counsel:

11               Q. Does IntriCon manage the day-to-day operations of Hearing Help?
                 A. No.
12               Q. Does IntriCon manage the outbound calls that Hearing Help makes?
                 A. No.
13
                 Q. Does IntriCon manage the selection of lead generation companies, what
14                  you called affiliates, that Hearing Help works with?
                 A. No.
15               Q. Does IntriCon review the leads that Hearing Help purchases?
                 A. No.
16               Q. Does IntriCon approve the type of marketing that’s undertaken by
                    Hearing Help?
17
                 A. No.
18   Rosenthal Dec. at Exh. 1 (transcript from Deposition of James Houlihan) at 152:7-11; 152:12-
19   153:7. Mr. Houlihan was then asked: “Would IntriCon be aware of the type of day-to-day
20   marketing of Hearing Help” to which he responded: “Not so much the day-to-day but general
21   strategy, high-level strategy.” Id. at 153:8-11. Plaintiff conveniently omitted all of this testimony.
22   In addition, HHE’s Affiliate Program Manager, who was responsible for hiring and finding lead
23   generation vendors, also testified she had no discussions with IntriCon regarding hiring vendors.
24   Rosenthal Dec. at Exh. 2 (transcript from Deposition of Sophie Cormier at 13:10-14:11, 18:6-
25   19:8, and 66:22-67:23). IntriCon also did not approve payments to telesales/lead generation
26   vendors. McEntee Dec. at Exh. 2, 60:14-16.
27

28
                                                                             VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                        1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                         7                       Seattle, Washington 98154-1000
                                                                                     (206) 386-7353
     113461.00602/124186483v.5
         Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 12 of 18



 1            (2) HHE needed IntriCon’s permission to purchase 20-30 computers as it expanded
                  employees, including those who would use the auto-dialing system. Mot., 6:7-9.
 2
              As discussed, “[t]he fact that a parent corporation finances the operations of a subsidiary
 3
     is not sufficient to support a finding that the subsidiary is a mere agent or instrumentality of the
 4
     parent.” Thomas, 879 F. Supp. 2d at 1085. Whether IntriCon approved a computer purchase does
 5
     not establish IntriCon controlled the day-to-day tactics and operation of the use of the purported
 6
     “auto-dialing system.”1 Plaintiff also incorrectly summarizes the testimony regarding this
 7
     computer purchase. The deponent was asked: “Was the purchase of that computer equipment in
 8
     conjunction with expanding the telesales aspect of the marketing division?” to which he
 9
     responded, “I can’t say that that was specific to telemarketing. It was definitely expanding the
10
     number of employees.” McEntee Dec. at Exh. 2, 60:8-13.
11
              (3) One former employee’s testimony that IntriCon personnel visited HHE’s premises for
12                monthly meetings to set forth expectations IntriCon had for HHE. Mot., 6:9-11.

13            Testimony about IntriCon’s meetings with HHE came from a former HHE employee, Mr.

14   Justin Moser. Mr. Moser testified he interacted with IntriCon personnel towards the ends of 2019

15   when he and other managers of HHE met with someone from IntriCon. McEntee Dec. at Exh. 3,

16   31:23-32:20. He also testified he did not recall what occurred at those meetings. Id. at 32:21-33:1.

17   Mr. Moser’s other testimony regarding monthly meetings between HHE and IntriCon is pure

18   hearsay; he specifically testified he was never in those other meetings and only heard updates

19   from Mr. Houlihan on IntriCon’s expectations. Id. at 33:19-34:7. Setting the hearsay aside,

20   IntriCon’s purportedly relayed expectations were about rolling out a new product to sell and to

21   not spend too much money—nothing about outbound telemarketing. Id. at 34:8-37:51.

22            (4) IntriCon required HHE to produce cash flow reports, monthly profits, loss reports,
                  and balance sheets. Mot. at 6:11-13.
23            Though addressed further below, the production of financial reports of a subsidiary to a
24   parent company is commonplace and does not establish these reports had anything to do with
25

26

27   1
      The “auto-dialing system” is merely a cloud-based telephone system used for all of HHE’s business calls,
     and not just outbound telemarketing. McEntee Dec. at Exh. 2, 59-60:2; Declaration of Richard Calligan
28   [Dkt. 42], ¶ 6.

                                                                               VAN KAMPEN & CROWE PLLC
         OPPOSITION TO MOTION FOR LEAVE                                       1001 Fourth Avenue, Suite 4050
         No. 3:19-cv-05960-MJP                        8                       Seattle, Washington 98154-1000
                                                                                       (206) 386-7353
     113461.00602/124186483v.5
         Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 13 of 18



 1   IntriCon’s control over HHE’s telemarketing sales efforts—indeed, some of these reports were

 2   required for IntriCon’s auditors.2 McEntee Dec., Exh. 2, 30:22-25.

 3            (5) IntriCon consolidated HHE’s financials with its own. Mot. at 6:13-14.

 4            The idea of consolidated financials is not supported by any evidence. The only basis in

 5   support of this conclusory statement is the one SEC filing which discusses consolidated financial

 6   statements generally– not that all of HHE’s financials were consolidated with IntriCon in their

 7   entirety. In fact, HHE prepared its own financial and accounting reports. McEntee Dec. at Exh. 2,

 8   30:16-36:16. HHE is a separate entity that issues W-2 to employees. Rosenthal Dec., Exh. 1,

 9   12:15-17.

10            (6) IntriCon used HHE and its call centers as a platform to increase IntriCon’s presence
                  and demand in the hearing aid market, and internal notes confirm that IntriCon used
11                HHE’s call center to leverage and capitalize on IntriCon’s existing capabilities and
                  predicted the demand for baby boomers would increase. Mot. at 6:14-15 and Exh. 4
12                to McEntee Dec. filed under seal.
13            Once the Court reviews the filed document under seal (which is the four-page document

14   IntriCon produced), it will become clear the internal notes mention a “call center”—but not a

15   telemarketing call center or anything about calls being made via an auto-dialer to boost sales. The

16   call center is one of many operational functions of HHE mentioned on the document, and Plaintiff

17   has no corroborating evidence of any kind that the “call center” refers to anything more than a

18   customer service call center. Moreover, HHE’s “call center” handled all types of calls including

19   inbound and customer service calls. Rosenthal Dec., at Exh. 2, 85:21-87:7.

20            Plaintiff also contends that “IntriCon did nothing to ensure that the telemarketing calls

21   designed to benefit IntriCon’s bottom line complied with telemarketing laws.” Exh. B to Mot. ¶

22   50. Given Plaintiff’s complete lack of evidence of IntriCon’s knowledge or control, this allegation

23   is irrelevant. IntriCon has no independent duty to investigate and the TCPA does not afford

24   liability to passive parents. Plaintiff attempted to obtain the necessary evidence to support his

25   frivolous theory through deposition testimony and documents produced—yet was unable to do so,

26   and therefore, the amendment is futile.

27
     2
       Moreover, the production of financial reports to a parent entity is necessary to enable the parent to
28
     prepare consolidated financial statements in accordance with SEC and GAAP requirements.
                                                                             VAN KAMPEN & CROWE PLLC
         OPPOSITION TO MOTION FOR LEAVE                                     1001 Fourth Avenue, Suite 4050
         No. 3:19-cv-05960-MJP                       9                      Seattle, Washington 98154-1000
                                                                                     (206) 386-7353
     113461.00602/124186483v.5
         Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 14 of 18



 1            Plaintiff also claims that HHE had “IntriCon’s authorization to engage in telemarketing

 2   that would increase company profits, no matter the tactics used.” Mot., 6:18-23. But this

 3   conclusory claim has no support in any of the evidence presented by Plaintiff—indeed, this

 4   statement is so unfounded that IntriCon may very well use it to assert malicious prosecution

 5   claims against Plaintiff and counsel. Turning to the legal support offered by Plaintiff, they are

 6   inapposite. The first, Wilson v. PL Phase One Operations L.P, is out of Circuit and otherwise

 7   distinguishable because there, the company employing the marketing campaign was directly hired

 8   by the parent entity who developed policies and procedures for a telemarketing text messaging

 9   campaign; collected the list of numbers to use in the telemarking campaign; and the parent entity

10   gave final approval over marketing. 422 F. Supp. 3d 971, 980-81 (D. Md. 2019). No such parent

11   involvement exists here.3

12            Lastly, while In re Portfolio Recovery Assocs., LLC, Tel. Consumer Prot. Act Litig. did

13   involve vicarious liability of a parent company for TCPA violations, that case included

14   allegations the parent was directly involved in the TCPA violations; that the parent’s employees

15   and agents had direct and personal participation in the TCPA violations; and that personnel of the

16   parent were involved in the operation of the call centers. 2014 WL 223557, at *2-3 (S.D. Cal. Jan.

17   8, 2014). No such allegations of direct liability can be found in the proposed amendment.

18            B.      Plaintiff Is Engaging In Bad Faith.

19            Given the lack of evidence against IntriCon, coupled with Plaintiff’s interest (and

20   sometimes insistence) in having IntriCon fund a settlement on behalf of HHE, the logical

21   conclusion is the instant request for leave is designed to harass HHE and gain access to a potential

22   deeper pocket. A party cannot seek to amend claims, which it cannot support in good faith. In re

23   Circuit Breaker Litig., 175 F.R.D. 547, 551 (C.D. Cal. 1997).

24            Here, Plaintiff clearly feigns ignorance of how public companies operate. Everything

25   Plaintiff describes about the purchase of HHE’s assets, the consolidation of financials, and

26

27   3
       In re Jiffy Lube Int’l, Inc., Text Spam Litig. also did not involve a parent entity, and instead, the question
     presented was whether a franchisee of Jiffy Lube could be held vicariously liable for the acts of the vendor
28
     it had hired. 847 F. Supp. 2d 1253, 1256-57 (S.D. Cal. 2012).
                                                                                    VAN KAMPEN & CROWE PLLC
         OPPOSITION TO MOTION FOR LEAVE                                            1001 Fourth Avenue, Suite 4050
         No. 3:19-cv-05960-MJP                          10                         Seattle, Washington 98154-1000
                                                                                            (206) 386-7353
     113461.00602/124186483v.5
         Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 15 of 18



 1   financial reporting are normal and expected for any entity with a parent company. Such

 2   allegations do not and cannot automatically establish liability of a parent company for the acts of

 3   its subsidiary. Indeed, it is “[o]nly in unusual circumstances will the law permit a parent

 4   corporation to be held either directly or indirectly liable for the acts of its subsidiary.” See E.&J.

 5   Gallo Winery v. EnCana Energy Servs., Inc., 2008 WL 2220396, at *5 (E.D. Cal. May 27, 2008)

 6   (quoting Bowoto v. Chevron Texaco Corp., 312 F. Supp. 2d 1229, 1234 (N.D. Cal. 2004)). “It is a

 7   general principle of corporate law deeply ‘ingrained in our economic and legal systems’ that a

 8   parent corporation . . . is not liable for the acts of its subsidiaries” unless a parent company

 9   directly participates in the conduct, directs the conduct, or the wrong can be traced to the parent

10   company. U.S. v. Bestfoods, 524 U.S. 51, 61 and 64-65 (1998). In fact, “[t]he independence of a

11   subsidiary from [its] parent corporation is to be presumed.” E.&J. Gallo Winery, 2008 WL

12   2220396, at *5 (emphasis added).

13            Filing of consolidated SEC forms does not establish anything—as the SEC requires

14   companies to file consolidated forms. Sivilli v. Wright Med. Tech., Inc., 2019 WL 2579794, at *4

15   (S.D. Cal. June 24, 2019). In fact, “case law in the Ninth Circuit is clear in stating that

16   ‘consolidating the activities of a subsidiary into the [parent company’s] reports is a common

17   business practice,’ [citations omitted] and ‘is allowed by both the Internal Revenue Service and

18   the Securities and Exchange Commission.’ ” Id.; citing Calvert v. Huckins, 875 F. Supp. 674, 678

19   (E.D. Cal. 1995). More importantly, an SEC filing regarding filed financial statements is

20   insufficient to establish control for purposes of liability. As shown above, a parent company can

21   only be vicariously liable under the TCPA if it had the manner and means to control and did

22   control the actual telemarketing campaigns. Thomas, 879 F. Supp. 2d 1079 at 1086.

23   “[K]nowledge, approval, and fund administration do not amount to controlling the manner and

24   means.” Id. Try as he might, Plaintiff simply cannot support his burden for leave to amend. 4

25

26   4
      The evidence clearly demonstrates HHE was acting on its own behalf and in control of its own specific
     day-to-day operations. Even if there were activity by HHE on behalf of IntriCon, Plaintiff has not
27   demonstrated that such activity related to outbound sales calls directly for IntriCon’s benefit. Jurimex
     Kommerz Transit G.M.B.H. v. Case Corp., 2007 WL 2153278, at *2 (3d Cir. July 27, 2007) (testimony of
28
     parent’s general interest in a transaction and that employees of a subsidiary had sufficient authority under
                                                                                 VAN KAMPEN & CROWE PLLC
         OPPOSITION TO MOTION FOR LEAVE                                         1001 Fourth Avenue, Suite 4050
         No. 3:19-cv-05960-MJP                        11                        Seattle, Washington 98154-1000
                                                                                         (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 16 of 18



 1           C.      The Proposed Amendment Would Cause Undue Prejudice.

 2           Plaintiff argues the proposed amendments will not cause prejudice because amendments

 3   have been granted in cases further along; the deadline to add parties has not passed; adding

 4   IntriCon will not delay the current deadlines; and IntriCon is represented by the same counsel as

 5   HHE. Mot., 5:4-15. None of these arguments are persuasive. Although the deadline to amend

 6   pleadings and add parties has not passed, the parties are far into discovery. Seven individuals

 7   have been deposed so far, including Plaintiff. That the same counsel may represent IntriCon

 8   should it be added as a party does not support Plaintiff’s lack of prejudice argument. IntriCon was

 9   not involved in these depositions and would need to re-depose each of them to ask specific

10   questions debunking Plaintiff’s wild theories of IntriCon’s vicarious liability. Discovery so far

11   has been based on Plaintiff’s prior complaints and it would be prejudicial for the parties to bear

12   burden, time, and expense of engaging in repetitive discovery. Magness v. Walled Lake Credit

13   Bureau, LLC, 2014 WL 12610218, at *3 (E.D. Pa. Jan. 31, 2014) (court denied leave to add a

14   parent and TCPA claims finding prejudice to the new and former parties, plaintiff knew identity

15   of the parent company since the initial disclosures were filed yet failed to diligently determine the

16   parent’s involvement, and waiting three months to file a motion was an undue delay).

17           Moreover, there are several motions pending before the Court, including a discovery

18   motion (Motion for Protective Order) regarding the scope of class discovery. [Dkt. 79.] Adding

19   IntriCon as a new defendant would further complicate and dramatically expand the scope of what

20   is already an unnecessarily complex case. The Court has discretion to control its docket and may

21   look to the efficiencies afford to the parties, especially in a case where the Plaintiff has testified as

22   to not knowing or understanding IntriCon’s involvement, and also testifying that none of the calls

23   he alleged were placed by Triangular or LeadCreations mentioned IntriCon, and that none of the

24   calls placed by HHE mentioned IntriCon. Id. at 106:17-22 and 106:23-12.

25                                          IV.     CONCLUSION

26           Hearing Help requests the Motion, which is the third request to amend, be denied.

27
     delegation to act on the parent’s behalf generally is insufficient to establish an agency relationship because
28
     there must be evidence of agency relationship specific to the transaction which alleged liability arises).
                                                                                  VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                             1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                            12                        Seattle, Washington 98154-1000
                                                                                          (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 17 of 18



 1                               DATED this 14th day of December, 2020.

 2
                                                VAN KAMPEN & CROWE PLLC
 3
                                                /s/ David E. Crowe
 4                                              David E. Crowe, WSBA No. 43529
                                                dcrowe@vkclaw.com
 5

 6
                                                BLANK ROME LLP
 7
                                                /s/ Nicole B. Metral
 8                                              Ana Tagvoryan (admitted pro hac vice)
                                                atagvoryan@BlankRome.com
 9                                              Jeffrey Rosenthal (admitted pro hac vice)
                                                Rosenthal-J@BlankRome.com
10                                              Nicole B. Metral (admitted pro hac vice)
                                                nbmetral@blankrome.com
11                                              2029 Century Park East, 6th Floor
                                                Los Angeles, CA 90067
12                                              Telephone:     424.239.3400
                                                Facsimile:     424.239.3434
13
                                                Attorneys for Defendant Hearing Help Express, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                   1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                     13                     Seattle, Washington 98154-1000
                                                                                (206) 386-7353
     113461.00602/124186483v.5
      Case 3:19-cv-05960-MJP Document 102 Filed 12/14/20 Page 18 of 18



 1                                     CERTIFICATE OF SERVICE

 2           I, Nicole Metral, hereby certify that on December 14th, 2020, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following
 5           TERRELL MARSHALL LAW GROUP                           PARONICH LAW, P.C.
             Beth E. Terrell                                      Anthony I. Paronich
 6           Jennifer Rust Murray                                 350 Lincoln Street, Suite 2400
 7           Adrienne D. McEntee                                  Hingham, Massachusetts 22043
             936 North 34th Street, Suite 300                     Phone: (617) 485-0018
 8           Seattle, Washington 98103-8869                       Fax: (503) 318-8100
             Phone: (206) 816-6603                                Anthony@paronichlaw.com
 9           BTerrell@terrellmarshall.com
             JMurray@terrellmarshall.com                           Attorney for Plaintiff
10           AMcentee@terrellmarshall.com
11           Attorneys for Plaintiff
12           Carl J. Marquardt
13           LAW OFFICE OF
             CARL J. MARQUARDT, PLLC
14           1126 34th Avenue, Suite 311
             Seattle, Washington 98122-5137
15           Telephone: (206) 388-4498
             carl@cjmpllc.com
16
             Attorney for Defendant Lewis Lurie and
17
             Defendant LeadCreations.Com, LLC
18
             Edward Maldonado, Admitted Pro Hac Vice
19           MALDONADO LAW GROUP
             2850 S. Douglas Road, Suite 303
20           Coral Gables, Florida 33134
             Telephone: (305) 477-7580
21           eam@maldonado-group.com
22           awclerk@maldonado-group.com

23           Attorney for Defendant Lewis Lurie and
             Defendant LeadCreations.Com, LLC
24

25                    Signed at Los Angeles, California this 14th day of December 2020.
26                                                 /s/ Nicole Metral
                                                   Nicole Metral
27

28
                                                                            VAN KAMPEN & CROWE PLLC
      OPPOSITION TO MOTION FOR LEAVE                                       1001 Fourth Avenue, Suite 4050
      No. 3:19-cv-05960-MJP                                                Seattle, Washington 98154-1000
                                                                                    (206) 386-7353
     113461.00602/124186483v.5
